Appeal from a judgment of the Supreme Court (Ellison, J.), entered June 23, 1994 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent computing petitioner’s jail-time credit.
Petitioner was sentenced to 41/s to 9 years’ imprisonment for his conviction of the crime of manslaughter in the first degree. This sentence was to run concurrently with a sentence petitioner was then serving in Indiana. Petitioner claims that, in computing his sentence, respondent failed to give him credit for certain jail time he had previously served. We find this assertion to be without merit. The record discloses that petitioner failed to provide respondent with the documentation necessary to receive credit for the periods he was incarcerated in 1987 and in 1989-1990. Furthermore, because petitioner began serving his sentence in August 1990 in Indiana, the subsequent one-month period he spent in 1993 incarcerated in New York City does not qualify for jail-time credit.
*619Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.